Christianson, J.
(concurring specially). This is a companion case to More v. Lane, post, 563, 164 N. W. 292, and is virtually controlled by the decision in that case. The evidence shows that the receiver delivered and sold the grain involved in this litigation to the defendant prior to the commencement of this action; that proper demand was made on the defendant hy .the plaintiffs for the grain before the present action was instituted, and that such demand was refused. As stated in More v. Lane, the evidence clearly shows that *554the plaintiffs had a valid first mortgage lien on the grain, and also that they are assignees of certain farm laborers’ liens. The receiver could convey to the defendant no better title to this grain than he possessed, and defendant therefore purchased the grain subject to whatever valid liens existed against it (34 Cyc. 332-334). As the two actions involved the same grain, and as the ownership of such grain and plaintiffs’ special property therein is primarily involved in the case of More v. Lane, I agree with Mr. Justice Eobinson that under the facts in this case plaintiffs’ recovery should be measured by their recovery in the case of More v. Lane, and that a payment of the judgment in that case should also operate as a payment of the judgment in this case.